720 N.W.2d 755 (2006)
Bernard WATTS and Tina Moore, as Co-Personal Representatives of the Estate of Kinte Jamar Watts, Deceased, Plaintiffs-Appellees,
v.
Andre NEVILS, Patricia Ewing, and Mrs. Brown, Defendants-Appellants, and
Northern Straits Management Co, L.L.C., d/b/a Quality Inn & Suites, Midwest Innkeepers, City of Pontiac, City of Pontiac School District, Debra Harris, Susan Dechow, Joyce Ewing, and Martin Mayerhofer, Defendants.
Docket No. 131109. COA No. 267503.
Supreme Court of Michigan.
September 15, 2006.
On order of the Court, the application for leave to appeal the January 18, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and REMAND this case to that court for plenary consideration. Defendants had a right to an appeal under MCR 7.202(6)(a)(v) and 7.203(A)(1) because the circuit court order denied governmental immunity to these defendants. Whether *756 there were factual issues remaining was irrelevant. See Walsh v. Taylor, 263 Mich.App. 618, 625, 689 N.W.2d 506 (2004). We overrule Newton v. Michigan State Police, 263 Mich.App. 251, 688 N.W.2d 94 (2004), to the extent that it is inconsistent with this order and Walsh.
MARILYN J. KELLY, J., would grant leave to appeal.